United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1831
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
William Andrew Clark,                    * District of Minnesota.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                            Submitted: September 8, 1998
                                Filed: September 11, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, William Andrew Clark challenges federal
jurisdiction over the offense to which he pleaded guilty. Clark, an Indian, pleading
guilty to one count of aggravated sexual abuse by force or threat in violation of 18
U.S.C. § 2241(a)(1), admitted using force to engage in sexual intercourse with another
Indian at his home on the Red Lake Reservation in Minnesota. The district court1
sentenced him to 109 months imprisonment and five years supervised release.


      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
Jurisdiction was premised on 18 U.S.C. § 1153(a), which provides that “[a]ny Indian
who commits against the person or property of another Indian or other person” certain
offenses--including aggravated sexual abuse--“within the Indian country, shall be
subject to the same law and penalties as all other persons committing any of the above
offenses, within the exclusive jurisdiction of the United States.”

       On appeal Clark argues only that the district court lacked jurisdiction because
the site of the offense is not a “reservation” and, therefore, is not “Indian country”
within the meaning of 18 U.S.C. § 1151 (defining Indian country with reference to
Indian reservations, dependent Indian communities, and Indian allotments). He argues
that the United States never obtained jurisdiction over this land, because the Indians
“have always been recognized and regarded as the sole owners by right of original
Indian occupancy, the lands having never been ceded to the United States.” Chippewa
Indians of Minnesota v. United States, 301 U.S. 358, 366 (1937).

       After de novo review of the record and the parties& briefs, we conclude Clark
committed the offense in Indian country. See United States v. Thunder Hawk, 127
F.3d 705, 706 (8th Cir. 1997) (standard of review). Although the Red Lake
Reservation, as it exists today, has never been ceded to the United States and is the
remainder of the aboriginal territory of the Red Lake Band of Chippewa Indians, it is
Indian country. See United States v. White, 508 F.2d 453, 456-59 & nn.3-5 (8th Cir.
1974) (even without formal act or cession, effect of “reserved” land was creation of
Red Lake Reservation); cf. Minnesota v. Hitchcock, 185 U.S. 373, 388-90 (1902)
(advising that, if it were necessary to decide, Red Lake would be reservation; United
States held fee of Red Lake land subject only to Indian-held right of occupancy);
United States v. Azure, 801 F.2d 336, 338-39 (8th Cir. 1986) (finding other land held
by United States in trust for Indians was Indian country for purposes of § 1151; actions
of federal government in its treatment of Indian land can create de facto reservation
even where reservation was not created by specific treaty, statute, or executive order).


                                          -2-
Therefore, the district court had jurisdiction to convict and sentence Clark for this
offense committed “within the Indian country.”

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-